        Case 3:17-cv-02035-HZ        Document 72      Filed 07/29/19     Page 1 of 11




Robert E. Sabido, OSB No. 964168
rsabido@cosgravelaw.com
Julie A. Smith, OSB No. 983450
jsmith@cosgravelaw.com
Daniel C. Peterson, OSB No. 064664
dpeterson@cosgravelaw.com
Timothy J. Fransen, OSB No. 073938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:     (503) 323-9000
Facsimile:     (503) 323-9019

       Attorneys for Defendant Wells Fargo Bank, N.A.




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

MATTHEW SPONER,                                    Case No. 3:17-cv-2035-HZ

              Plaintiff,
       v.                                          Defendant Wells Fargo Bank, N.A.’s
                                                   MOTIONS IN LIMINE
EQUIFAX INFORMATION SERVICES LLC
and WELLS FARGO BANK N.A.,

              Defendants.

                                     LR 7-1 Certification
       The parties conferred on these motions as required by LR 7-1. Defendant Wells Fargo

Bank, N.A. (defendant) indicates in each motion whether it is opposed or unopposed.

                                           Motions

       Defendant requests an order granting the following motions in limine.




Page 1 – Defendant’s Motions in Limine
                                                                               Cosgrave Vergeer Kester LLP
                                                                               900 SW Fifth Avenue, 24th Floor
                                                                               Portland, Oregon 97204
                                                                               Telephone: (503) 323-9000
                                                                               Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ           Document 72        Filed 07/29/19      Page 2 of 11




Motion 1:       Exclude evidence about and references to defendant’s financial condition, net
                worth, or income. (OPPOSED)
        A number of states expressly allow a plaintiff to offer evidence of the defendant’s wealth

to support a claim for punitive damages under state law. See, e.g., Hayes Oyster Co. v. Dulcich,

199 Or. App. 43, 57-58, rev. den., 339 Or. 544 (2005) (recognizing that, under Oregon law, the

wealth of a defendant is a relevant consideration in assessing punitive damages). And when a

federal court sits in diversity, it applies substantive state law to the cases before it. In this case,

however, the court is not sitting in diversity. Its jurisdiction is based on a federal statute – the

Fair Credit Reporting Act (FCRA) – which allows the court to award punitive damages if the
FCRA has been willfully violated. The question before the court, then, is whether evidence of

the defendant’s financial condition, net worth, or income should be allowed to support a claim

for punitive damages under the FCRA. The answer to that question is “no.”

        As a number of federal judges, including Supreme Court Justice Sandra Day O’Connor,

have recognized, allowing evidence of wealth is “unwise if not irrational . . . especially where

the defendant is a corporation.” TXO Prod. Corp. v. All. Res. Corp., 509 U.S. 443, 492 (1993)

(O’Connor, J., dissenting) (emphasis added); Zazú Designs v. L’Oreál, S.A., 979 F.2d 499, 508-

509 (7th Cir. 1992); Yund v. Covington Foods, Inc., 193 F.R.D. 582, 589 (S.D. Ind. 2000).

Rather, consistent with the usual practice with respect to fines, only the defendant should be

allowed to offer evidence of its own wealth and only for the purpose of arguing that punitive

damages should be waived or lowered based on the defendant’s poverty. Kemezy v. Peters, 79

F.3d 33, 36 (7th Cir. 1996). The plaintiff, on the other hand, should not be able to argue for an

increase in punitive damages based on the defendant’s wealth, particularly where, as here, the

defendant is a big business. Zazú Designs, 979 F.2d at 508-509; see also Yund, 193 F.R.D. at

589 (following Kemezy and Zazú Designs and holding that “a corporate defendant's net worth is

irrelevant to the assessment of punitive damages against it”).

        Punitive damages have dual purposes. They are awarded to punish the defendant and to

deter it and others from engaging in the wrongful conduct in the future. Neither purpose is


Page 2 – Defendant’s Motions in Limine
                                                                                     Cosgrave Vergeer Kester LLP
                                                                                     900 SW Fifth Avenue, 24th Floor
                                                                                     Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                     Facsimile: (503) 323-9019
           Case 3:17-cv-02035-HZ       Document 72        Filed 07/29/19     Page 3 of 11




served if a jury relies on the wealth of a defendant in imposing punitive damages where, as here,

the defendant is a large business. As the Supreme Court has repeatedly cautioned, allowing

evidence of the defendant’s wealth is problematic because it “increase[s] the risk that the award

may [be] influenced by prejudice against large corporations,” TXO Prod. Corp., 509 U.S. at 464,

and will be used “to express biases against big businesses, particularly those without strong local

presences.” Honda Motor Co., Ltd. v. Oberg, 512 U.S. 415, 432 (1994); see also Fed. R. Evid.

401, 402, 403.1

       Defendant is a big business without a strong, local presence. It is also a big business that
has been the subject of recent media reports and litigation unrelated to this case. In light of these

considerations, and because evidence of defendant’s wealth is not required under the FCRA,2 the

court should exclude evidence and arguments about defendant’s financial condition, net worth,

or income.

Motion 2:      Limit evidence of or references to defendant’s financial condition to its
               current condition. (OPPOSED)
       As an alternative to the motion to exclude evidence of defendant’s financial condition

altogether, defendant moves to limit the evidence to its current financial condition. See Cataldi

v. Siracusano, 2012 WL 870222, at *2 (D. Nev. Mar. 14, 2012) (recognizing, in a diversity case

decided under Nevada law, that “only the defendant’s current financial condition is relevant to

the issue of punitive damages”).


       1
           To be sure, the Supreme Court has not been willing to go so far as to declare a jury’s
reliance on the defendant’s wealth unconstitutional, and thus has not prohibited evidence of the
defendant’s wealth when substantive state law requires or allows it. See, e.g., TXO Prod. Corp.,
509 U.S. at 462 and n.28, 464 (concluding that evidence of wealth did not violate due process in
state law cause of action). But saying that using evidence of wealth is not unconstitutional is not
the same as saying that evidence of wealth should be allowed when it is not specifically required,
let alone in cases involving large corporations accused of violating federal law. Although it has
hinted at the answer, the Supreme Court has not had occasion to decide that question.
       2 Under another federal consumer protective statute, the Fair Debt Collection Practices
Act (FDCPA), “by contrast, evidence of the defendant’s net worth is not optional; the plain
language of the statute requires it.” Tourgeman v. Nelson & Kennard, 900 F.3d 1105, 1110 (9th
Cir. 2018) (distinguishing Kemezy because it was not an FDCPA case).

Page 3 – Defendant’s Motions in Limine
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
        Case 3:17-cv-02035-HZ         Document 72       Filed 07/29/19     Page 4 of 11




Motion 3:      Exclude evidence about and references to other “bad acts” by defendant,
               past or present claims or lawsuits involving defendant, harm to anyone other
               than plaintiff, or other events involving defendant that have been the subject
               of media attention. (OPPOSED)
       Counsel for plaintiff appears to have a personal vendetta against defendant. His social

media accounts are replete with references to his disdain for the bank. These include, for

example, the following postings, which were made after the complaint in this case was filed:




Page 4 – Defendant’s Motions in Limine
                                                                               Cosgrave Vergeer Kester LLP
                                                                               900 SW Fifth Avenue, 24th Floor
                                                                               Portland, Oregon 97204
                                                                               Telephone: (503) 323-9000
                                                                               Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ         Document 72       Filed 07/29/19      Page 5 of 11




       Defendant moves the court to instruct plaintiff and his counsel not to make direct or

indirect disparaging or argumentative comments about defendant’s reputation or present or past

involvement in other lawsuits. See Fed. R. Evid. 401, 402, 403, 404(b). Plaintiff may argue that

such references should be allowed because plaintiff is seeking punitive damages. But that is

incorrect. As the Supreme Court explained in State Farm Mut. Auto. Ins. Co. v. Campbell, 538

U.S. 408, 422-23 (2003), “[a] defendant's dissimilar acts, independent from the acts upon which

liability was premised, may not serve as the basis for punitive damages. A defendant should be

punished for the conduct that harmed the plaintiff, not for being an unsavory individual or
business. Due process does not permit courts, in the calculation of punitive damages, to

adjudicate the merits of other parties’ hypothetical claims against a defendant under the guise of

the reprehensibility analysis.”

Motion 4:      Exclude evidence about and references to whether defendant should have or
               failed to apologize or acknowledged its (alleged) errors. (OPPOSED)
       The court should exclude any evidence about and references to whether defendant should

have or failed to apologize or otherwise acknowledge its errors. Similarly, the court should

exclude any evidence about and references to the timing of defendant’s admission of negligence

with respect to its 2017 automated credit dispute verification (ACDV) responses. The existence

or timing of an apology or admission is irrelevant and therefore inadmissible. Even if it is

marginally relevant, allowing evidence or references about these things would be unfairly

prejudicial to defendant. See Fed. R. Evid. 401, 402, 403.

Motion 5:      Exclude evidence about and references to attorney’s fees or costs, or to the
               existence of a contingent fee agreement between plaintiff and his counsel.
               (UNOPPOSED)
       Any reference to attorney’s fees or costs incurred by either party in this case, or to the

existence of a contingent fee agreement between plaintiff and his counsel, should be excluded as

irrelevant. Even if the evidence or references were marginally relevant, references to attorney

fees or to a contingent fee agreement would be unfairly prejudicial to defendant. See Fed. R.

Evid. 401, 402, 403. Counsel for plaintiff has attempted to insert such matters into other trials

Page 5 – Defendant’s Motions in Limine
                                                                                 Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                 Portland, Oregon 97204
                                                                                 Telephone: (503) 323-9000
                                                                                 Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ          Document 72        Filed 07/29/19     Page 6 of 11




indirectly, including by reminding jurors not to consider such things – for example, telling jurors

they should not consider whether plaintiff will have to share the damages award with plaintiff’s

counsel. The court should further exclude indirect references of this sort.

Motion 6:      Exclude evidence about and references to any obligations defendant might
               have beyond obligations triggered by the ACDVs it received. (OPPOSED)
       The FCRA creates a private right of action for violating the requirements in 15 U.S.C. §

1681s-2(b). 15 U.S.C. § 1681-2(c) (limiting liability to subsection (b)); see 15 U.S.C. §§ 1681n,

1681o. Although the FCRA imposes other requirements on “furnishers of information” like

defendant, violating those other requirements does not give rise to a private right of action. See
id. Thus, evidence about and references to those other requirements should be excluded as

irrelevant. Even if marginally relevant, any marginal relevance is far outweighed by the danger

of unfair prejudice and the risk of confusing the jury. See Fed. R. Evid. 401, 402, 403.

Motion 7:      Exclude evidence about and references to alleged economic losses/damages,
               including those associated with (1) lost opportunity to obtain credit, or (2)
               damage to plaintiff’s reputation. (OPPOSED)
       In the operative complaint, plaintiff alleges that he is entitled to damages for “economic

loss, lost opportunity to receive credit, damage to reputation, [and] emotional distress and

interference with plaintiff’s normal and unusual activities.” Plaintiff failed, however, to file an

itemized list of economic damages, as required by the court’s June 11, 2019 Jury Trial

Management Order. Accordingly, the court should exclude evidence and arguments on alleged

economic losses/damages, including economic losses associated with (1) lost opportunity to

obtain credit, and (2) damage to plaintiff’s reputation.

Motion 8:      Exclude evidence about or references to defendant having liability insurance.
               (UNOPPOSED)
       All references to defendant having liability insurance, direct or indirect, should be

excluded as irrelevant and unfairly prejudicial to defendant. See Fed. R. Evid. 401, 402, 403.

Counsel for plaintiff has attempted to indirectly insert such matters into other trials, including




Page 6 – Defendant’s Motions in Limine
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ          Document 72       Filed 07/29/19      Page 7 of 11




(for example) by reminding jurors not to consider whether defendant had insurance. Indirect

references of this sort are equally improper and should be excluded.

Motion 9:      Exclude expert testimony regarding any legal conclusions or interpretation
               of case law. (OPPOSED)
       Despite significant disclaimers that they are not attorneys, plaintiff’s experts Evan

Hendricks and Thomas Tarter spend considerable portions of their expert reports purporting to

provide legal conclusions and interpret case law. They are not qualified to do so and any such

testimony should be excluded. “[A]n an expert witness cannot give an opinion as to

[their] legal conclusion, i.e., an opinion on an ultimate issue of law.” Hangarter v. Provident

Life and Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (Citations Omitted).

       This exclusion should extend to the use of legal terminology, such as that used in

plaintiff’s experts’ reports, including: “willful violation”; “reckless disregard”; “callous and

reckless”; “willfully”; “recklessly”; “negligently”, and various combinations of those terms.

Those words, and similar terms, have specific legal meanings within the context of the FCRA,

and their use would be tantamount to providing a legal opinion. See, e.g., Anderson v. Wells

Fargo Bank, N.A., 2018 WL 3426269 at *18 (N.D. Texas, June 13, 2018) (Slip Opinion)

(striking testimony from Thomas Tarter that contained “legal terminology and conclusions”).

       Similarly, plaintiff’s experts should not testify that various legal opinions cited in their

reports put defendant “on notice” that its procedures were unreasonable based on those legal

opinions. Again, this interpretation of case law is not appropriate for expert testimony.

Motion 10:     Exclude expert testimony regarding emotion distress damages and damages
               that an individual could suffer. (OPPOSED)
       Neither of plaintiff’s experts have any special training in medicine, psychology, or

economics. Accordingly, any testimony related to plaintiff’s emotional distress damages should

not be allowed from plaintiff’s experts. See Anderson v. Wells Fargo Bank, N.A., 2018 WL

3426269 at *17 (N.D. Texas, June 13, 2018) (Slip Opinion) (striking testimony from Thomas

Tarter as to emotional distress and psychological damages); Anderson v. Equifax Information

Page 7 – Defendant’s Motions in Limine
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ           Document 72      Filed 07/29/19     Page 8 of 11




Services, LLC, 2018 WL 1542322 at *5 (D. Kan. Mar. 29, 2018) (excluding testimony from

Evan Hendricks related to emotional distress and psychological damages).

        In addition, plaintiff’s experts’ testimony related to damages that an individual in a

similar situation to plaintiff could suffer should be excluded. Mr. Hendricks, in particular,

spends a considerable portion of his report analyzing the types of injuries a person could suffer

as the result of inaccurate credit reporting. In addition to not having the medical training to

opine on emotional distress damages, such opinions of hypothetical harm that could befall a

hypothetical individual are not relevant to the actual damages alleged by plaintiff. In fact, Mr.
Hendricks himself acknowledged in his report that “most, if not all, of the testimony regarding

plaintiff’s specific damages will come from fact witnesses.” Plaintiff’s experts’ testimony on

this topic will not aid the finder of fact.

Motion 11:      Exclude expert testimony regarding topics not set forth in their expert
                reports. (OPPOSED)
        Plaintiff’s experts’ testimony should be limited to those topics contained in their written

reports (unless otherwise excluded). For example, neither of plaintiff’s experts have included an

opinion on what a reasonable investigation under the FCRA would entail. They, then, should be

precluded at trial from testifying to what would be a reasonable investigation.

Motion 12: Exclude “golden rule” arguments or comments. (OPPOSED)

        Counsel and witnesses should not be allowed to make any arguments or comments that

would fit the “golden rule” approach to liability or damages. This approach includes (a) asking

members of the jury to put themselves in the position of a party; or (b) suggesting that counsel is

not asking the jury to put themselves in the shoes of the plaintiff – the “reverse golden rule.” It

also includes questions and arguments based on the 2009 manual authored by David Ball, a jury

consultant, and Don Keenan, a plaintiff’s attorney, entitled Reptile: The 2009 Manual of the

Plaintiff’s Revolution, which are designed to appeal to jurors’ subjective concerns about their




Page 8 – Defendant’s Motions in Limine
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
         Case 3:17-cv-02035-HZ         Document 72       Filed 07/29/19     Page 9 of 11




own vulnerabilities and the vulnerabilities of the community at large rather than their impartial

judgments based on the evidence presented, as instructed by the court.

       All such arguments or comments are improper, as they “encourage[ ] the jury to depart

from neutrality and to decide the case on the basis of personal interest and bias rather than on the

evidence[.]” Spray-Rite Serv. Corp. v. Monsanto Co., 684 F.2d 1226, 1246 (7th Cir. 1982)

(quoting Ivy v. Security Barge Lines, Inc., 585 F.2d 732, 741 (5th Cir. 1978)), aff’d, 465 U.S.

752 (1983). The court should prohibit such questions and arguments. See Fed. R. Evid. 401,

402, 403.
Motion 13: Exclude fact witnesses from the courtroom. (OPPOSED)

       Pursuant to Fed. R. Evid. 615, defendant requests that the court exclude all fact witnesses

from the courtroom, except for plaintiff and defendant’s corporate representative.

Motion 14: Exclude evidence of a purported TransUnion “block notice.” (OPPOSED)

       Plaintiff purports to submit as an exhibit a document purportedly sent by TransUnion to

defendant informing defendant that TransUnion had decided to block the subject account. (See

Plaintiff’s proposed Exhibit 60). This document was provided to defendant on March 18, 2019,

a month and a half after the discovery deadline in this case passed. As such, it should be

excluded. See LR 16-2(e)(3) (“the following discovery related events must be completed by the

completion of discovery date . . . [a]ll documents must be produced per request,” unless

otherwise directed by the court).

       In addition, there is no testimony from TransUnion (who was never deposed or identified

as a witness) to explain the block notice, what it means, and to prove that it was even sent (there

is a dispute as to whether defendant even received the notice). Any attempt to explain the block

notice would thus be speculation and therefore irrelevant. Fed. R. Evid. 401, 402, 403.

Motion 15: Exclude deposition testimony where defendant’s non-managerial employees
           were asked to testify on behalf of defendant. (OPPOSED)
       Plaintiff has designated extensive testimony from four employees of defendant, all of

who work in the credit bureau resolution department. Each of these depositions was conducted

Page 9 – Defendant’s Motions in Limine
                                                                                 Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                 Portland, Oregon 97204
                                                                                 Telephone: (503) 323-9000
                                                                                 Facsimile: (503) 323-9019
        Case 3:17-cv-02035-HZ          Document 72       Filed 07/29/19     Page 10 of 11




under Fed. R. Civ. P. 30(b)(1). These employees are not officers, managers, or directors of

defendant, and thus, their testimony cannot be used to bind defendant. See GTE Products Corp.

v. Gee, 115 F.R.D. 67, 68-69 (D. Mass. 1987) (not permissible to obtain testimony “of a

corporation by a particular person who is not an officer, director or managing agent”). In this

case, defendant has raised objections to this testimony in its separately filed objections to

plaintiff’s exhibits and witnesses, specifically testimony from Ms. Grier, Mr. Funsch, and Mr.

Hollomon which defendant objected to as “leading.” To the extent that testimony is not

excluded on the grounds referenced in defendant’s objection, it should be excluded because
plaintiff’s counsel asked the witnesses whether their conduct was consistent with defendant’s

policies and procedures. However, these employees are not able to testify on defendant’s behalf

as to what those policies are or were, nor whether defendant believes that these employees in fact

complied with them. Only defendant’s officers, directors, or managing agents can properly

answer such questions.

       DATED: July 29, 2019

                                               COSGRAVE VERGEER KESTER LLP



                                               s/ Daniel C. Peterson
                                               Robert E. Sabido, OSB No. 964168
                                               rsabido@cosgravelaw.com
                                               Julie A. Smith, OSB No. 983450
                                               jsmith@cosgravelaw.com
                                               Daniel C. Peterson, OSB No. 064664
                                               dpeterson@cosgravelaw.com
                                               Timothy J. Fransen, OSB No. 073938
                                               tfransen@cosgravelaw.com
                                               Telephone: (503) 323-9000
                                               Fax: (503) 323-9019

                                                Attorneys for Defendant Wells Fargo Bank, N.A.




Page 10 – Defendant’s Motions in Limine
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: (503) 323-9000
                                                                                  Facsimile: (503) 323-9019
        Case 3:17-cv-02035-HZ          Document 72     Filed 07/29/19     Page 11 of 11




                                  CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing DEFENDANT

WELLS FARGO BANK, N.A.’S MOTIONS IN LIMINE to be served on the date indicated

below by:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

               hand delivery,

               facsimile transmission,

               overnight delivery,
               electronic filing notification.

       I further certify that said copy was delivered as indicated above and addressed to said

attorneys at the addresses listed below:

Michael Fuller
Olsen Daines PC
111 SW Fifth Avenue, Suite 3150
Portland, OR 97204

Robert S. Sola
Robert S. Sola, P.C.
1500 SW First Avenue, Suite 800
Portland, OR 97201

Kelly D. Jones
Attorney at Law
819 SE Morrison Street, Suite 255
Portland, OR 97214

Jeffrey B. Sand
Admitted Pro Hac Vice
Weiner & Sand LLC
800 Battery Avenue SE, Suite 100
Atlanta, GA 30339
        Attorneys for Plaintiff

       DATED: July 29, 2019


                                                 s/ Daniel C. Peterson
                                                 Daniel C. Peterson



Page 1 – Certificate of Service
                                                                               Cosgrave Vergeer Kester LLP
                                                                               900 SW Fifth Avenue, 24th Floor
                                                                               Portland, Oregon 97204
                                                                               Telephone: (503) 323-9000
                                                                               Facsimile: (503) 323-9019
